MEMORANDUM **
Surianto Hong, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual findings, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s finding that the mistreatment Hong experienced did not rise to the level of past persecution. See id. at 1016-17. Substantial evidence also supports the IJ’s finding that Hong does not have a well-founded fear of persecution in Indonesia because he did not establish an objective basis for this fear. See id. at 1018. Accordingly, Hong’s asylum claim fails.
Because Hong did not establish asylum eligibility, it necessarily follows that he did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
In his opening brief, Hong has not raised any challenge to the IJ’s denial of his CAT. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.